

115 HR 3234 IH: Refund Equality Act of 2017
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3234IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Neal (for himself, Mr. Capuano, Mr. Carbajal, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Ms. Eshoo, Ms. Esty of Connecticut, Mr. Gallego, Mr. Garamendi, Ms. Jayapal, Mr. Keating, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Larson of Connecticut, Mr. Levin, Mr. Lowenthal, Mr. Lynch, Mr. McGovern, Mr. Moulton, Mrs. Napolitano, Mr. Nadler, Ms. Norton, Mr. Pallone, Mr. Peters, Ms. Roybal-Allard, Mr. Ryan of Ohio, Ms. Sánchez, Ms. Shea-Porter, Mr. Sherman, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Ms. Tsongas, Mr. Vargas, Ms. Maxine Waters of California, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit legally married same-sex couples to amend
			 their filing status for returns outside the 3-year limitation.
	
 1.Short titleThis Act may be cited as the Refund Equality Act of 2017. 2.Extension of period of limitation for certain legally married couples (a)In generalSubsection (d) of section 6511 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(9)Rules relating to certain legally married couples
 (A)In generalIn the case of spouses— (i)who were married under state law (as such term is used in Revenue Ruling 2013–17) before September 16, 2013, and
 (ii)who were first treated as married for purposes of this title by the application of the holdings of Revenue Ruling 2013–17,
							with respect to the taxable year in which the marriage was entered into and any subsequent taxable
			 year that, but for this paragraph, would be outside the 3-year period of
			 limitation prescribed in subsection (a), such period shall be extended
			 until the date prescribed by law (including extensions) for filing the
			 return of tax for the taxable year that includes the date of the enactment
			 of this paragraph. The preceding sentence shall apply only with respect to
			 amendments to the return of tax, and claims for credit or refund, relating
 to a change in the marital status of such spouses.(B)Waiver of limit on amount of claimIn the case of a claim for credit or refund which is allowed by reason of subparagraph (A), the amount of the refund may exceed the portion of the tax paid within the period provided in subsection (b)(2) to the extent of the amount of the overpayment attributable to the change in the marital status of the spouses..
 (b)Filing of joint return for prior taxable yearSection 6013 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(i)Joint return after filing separate returns for certain legally married couples
 (1)In generalIf— (A)an individual has filed a separate return for a taxable year for which a joint return could have been made by the individual and the individual's spouse, but for the fact that the spouses were first treated as married for purposes of this title by the application of the holdings of Revenue Ruling 2013–17 after the filing of the return of tax for such taxable year, and
 (B)the time prescribed by law for filing the return for such taxable year has expired, such individual and the individual's spouse may nevertheless make a joint return for such taxable year.(2)Rules and limitations (A)In generalThe election provided for under paragraph (1) may not be made after the later of—
 (i)the expiration of 3 years from the last date prescribed by law for filing the return for such taxable year (determined without regard to any extension of time granted to either spouse), or
 (ii)the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this subsection.
 (B)Other rulesThe rules of— (i)so much of subsection (b)(1) as follows the first sentence,
 (ii)subparagraphs (B), (C), and (D) of subsection (b)(2), and (iii)paragraphs (3), (4), and (5) of subsection (b),
								shall apply to a joint return under this subsection as if it were a joint return under subsection
			 (b)..
			